Citation Nr: 0914927	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  00-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disorder. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1976 to April 1977, with subsequent periods of 
active duty for training up to December 1993 in the Army 
National Guard of Alabama.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for a left knee disorder and granted service 
connection for a low back and assigned a 10 percent 
evaluation effective April 11, 1994.  The Veteran appealed 
both issues.  In June 2001 the Board remanded the claims for 
further development.  The RO subsequently granted service 
connection for a left knee disorder and assigned a 10 percent 
evaluation effective July 16, 1998.  The Veteran appealed the 
rating assigned for the left knee.  In June 2003, the Veteran 
testified at a Travel Board hearing before the undersigned; a 
transcript of that hearing is of record.  In January 2004, 
the Board remanded the claims again for further development.  

The issue of entitlement to an initial rating in excess of 10 
percent for a low back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected left knee disorder is 
manifested by limitation of flexion to 45 degrees; objective 
subluxation, lateral instability, compensable limitation of 
extension, ankylosis, genu recurvatum, and impairment of the 
tibia are not shown.






CONCLUSION OF LAW

An initial rating in excess of 10 percent is not warranted 
for the Veteran's service connected left knee disorder. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.71a, 
Diagnostic Codes (Codes), 5257, 5258, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5103, 5103A (West 2002), and 38 C.F.R. § 3.156 
(2008), must be examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  This was 
accomplished by August 2001 and March 2004 correspondence 
from the RO to the Veteran with respect to the claim of 
entitlement to an increased disability rating.  A March 2006 
letter also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The Veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the claim 
regarding the Veteran's service-connected left knee disorder, 
the instant appeal originates from the grant of service 
connection for the disability at issue.  Consequently, 
Vazquez-Flores is inapplicable.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the Veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2001, March 2004, and March 2006 letters.  As 
such, the Veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Because a preponderance of the evidence is against the claim 
of entitlement to an initial evaluation in excess of 10 
percent for a left knee disorder, any potentially contested 
issue regarding a downstream element is rendered moot.  
Again, the Veteran is not prejudiced by the Board's 
consideration of the pending issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  However, 
the VCAA was enacted in November 2000, after the initial 
adjudication of the Veteran's claim by the RO in December 
1999.  Consequently, it was impossible to provide notice of 
the VCAA before the initial adjudication in that claim.  
After notice was provided, the RO readjudicated the matter in 
March 2004 and December 2006 supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  Here, the duty to notify 
has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's relevant VA medical records are in 
the file.  All records identified by the Veteran as relating 
to this claim have been obtained.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations for his left 
knee disorder in August 2001 and July 2004.  The Veteran has 
not stated that his left knee disorder has increased in 
severity since his last VA examination.  The Board has 
reviewed more recent VA treatment records and found that 
there is no objective evidence indicating that there has been 
a material change in the severity of this disability since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted. See VAOPGCPREC 11-95.  
The Board finds these examination reports to be thorough and 
consistent with contemporaneous VA treatment records.  The 
examinations in this case are adequate upon which to base a 
decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Factual Background

VA outpatient treatment records dated from 1999 to 2006 
included October 1999 and February 2002 records that noted 
that the Veteran had complaints of multiple joint pain to 
include knee pain.  In November 2006, he reported pain in his 
back and bilateral knees.  

On August 2001 VA examination, it was noted that the claims 
file was reviewed.  The Veteran reported that he worked in 
light carpentry.  He had complaints primarily of swelling and 
locking of the left knee.  Any increase in activity or any 
climbing activity caused him pain.  He wore a brace on the 
left knee and medication afforded him some relief.  He only 
underwent one operation for his left knee, which was in 1978.  
Physical examination revealed that the Veteran's gait was 
normal.  He could only squat to 30 degrees with his left knee 
and stopped complaining of pain at that point.  The 
quadriceps on the left side measure 17.5 inches as compared 
to 18.25 inches on the right.  The knee circumference 
bilaterally was 15.5 inches.  There were multiple scars on 
the left knee.   He was able to flex voluntarily to 90 
degrees, but with some encouragement he went to 120 degrees 
at which point he had some discomfort.   He could extend to 0 
degrees.  There was a negative drawer sign both anteriorly 
and posteriorly.  No popliteal masses were present.  No 
effusion was present in either joint.  No subpatellar 
crepitus was noted.  McMurray and pivot shift tests were 
negative.  There was no medial or lateral instability in 
either knee.  X-rays of the left knee revealed a presence of 
a staple in the lateral tibial condyle.  There appeared to be 
some sclerosis of the lateral femoral condyle; some 
flattening of the normal contour of the distal femoral 
condyle laterally; slightly narrowed joint spaces; 
osteophytes on both the medial and lateral femoral condyles; 
and some irregularity of the patellofemoral junction.  The 
examiner opined that the left knee demonstrated a moderate 
loss of motion with limitation of motion and evidence of 
fatigability.  The Veteran appeared to have pain at the 
extremes of flexion on the left, which resulted in loss of 
motion.  The loss of motion and pain experience was of a 
moderated degree.  The examiner believed that the Veteran 
demonstrated some weakness on the left, which was confirmed 
by evidence of atrophy.  

During his June 2003 Travel Board hearing, the Veteran 
testified that he had swelling and arthritis in his left 
knee.  He previously had the cartilage removed in the left 
knee.  He indicated that he wore a left knee brace for 
instability.  

On July 2004 VA examination, it was noted that he claims file 
had been reviewed.  The Veteran had complaints of pain that 
was not constant in his left knee.  He reported that his knee 
would get fatigued and tired, and that he had trouble bending 
his knee while riding a bicycle.  He described weakness upon 
continued use and activity as well as stiffness and swelling.  
He indicated that he used to be a long distance truck driver 
and had to adapt when using the left clutch due to the left 
knee.  He had toothache like pain in the left knee from 
driving back and forth to school.  Physical examination 
revealed that his gait was unremarkable.  He no longer wore a 
knee brace.  The left knee was slightly hypertrophic with the 
presence of two well-healed scars medially.  There was slight 
generalized tenderness in the left knee.  No effusion was 
noted.  Range of motion studies revealed that flexion beyond 
90 to 100 degrees was limited and extension was to 0 degrees.  
There was no crepitus or instability.  The knee became more 
fatigued with excessive use and weakened movement was 
expected.  X-rays revealed moderate osteoarthritis, a large 
staple fixing on the anterior tibial tuberosity, and no joint 
effusion.  The diagnosis was post traumatic degenerative 
joint disease of the left knee.  Functional loss due to pain 
was mild (25%).  Joint function was additionally limited by 
pain, fatigue, and weakness with repetitive and continuous 
use and activity such as prolonged car or bicycle riding and 
excessive walking.  At that time, functional loss was 
estimated as moderate and joint function was additionally 
limited by 50% with pain as the major limiting factor with 
limitation of motion and weakened movement.  

September 2004 and April 2006 statements from the Veteran's 
spouse reported that the Veteran was unable to assist in 
keeping up with yard work due to his left knee and back 
conditions.  She indicated that he wore a brace and used a 
cane for his knee.  She witnessed swelling in his left knee.  
He limped and could not crawl on the left knee.  She also 
indicated that there was instability in his left knee.  

III.  Criteria & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R.  Part 4.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

Codes 5010, 5003 provide for rating arthritis based on 
limitation of motion.  38 C.F.R. § 4.71a.  If limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  Higher ratings 
are available for more severe limitations.  [Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.] Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000). (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The Veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

Here, the evidence of record shows that the Veteran has 
limitation of flexion that allows for a compensable rating 
under Code 5260.  July 2004 VA examination revealed that 
flexion beyond 90 to 100 degrees was limited.  The examiner 
noted that joint function was additionally limited by pain, 
fatigue, and weakness with repetitive and continuous use and 
activity.  The examiner estimated that at that time joint 
function was additionally limited by 50% with pain as the 
major limiting factor with limitation of motion and weakened 
movement.  Although it is not clear as to whether the 
examiner intended to state that overall joint function was 
additionally limited by 50% or state that motion was limited 
by an additional 50%, the Board finds that even assuming that 
flexion was limited by an additional 50%, flexion would be no 
worse than 45 degrees (50% of the reported 90 degrees).  
Consequently, the Veteran is entitled to a 10 percent rating, 
but no higher under Code 5260.  Extension has not been 
reported as being limited by 5 degrees or higher, so a 
compensable rating under Code 5261 is not warranted.

To establish entitlement to a rating in excess of 10 percent 
consideration must be given to other potentially applicable 
codes.  The Board has considered the Veteran's subjective 
reports of locking in his knee, and the possible application 
of Code 5258 (dislocated semilunar cartilage) and Code 5259 
(removal of semilunar cartilage, symptomatic), which both 
address issues of cartilage damage.  However, because the 
objective evidence during the relevant appeal period does not 
disclose a dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion, nor does the evidence 
show symptomatology related to the removal of semilunar 
cartilage that is not contemplated by the current rating 
based on painful and limited motion.  Also, August 2001 and 
July 2004 VA examinations showed that no effusion was 
present.  Thus, Codes 5258 and 5259 are not applicable.  

A compensable rating under Code 5257 (for recurrent 
subluxation or lateral instability) is not warranted as there 
is no objective evidence of left knee instability. Although 
the Veteran reported that he had instability in his left 
knee, on August 2001 VA examination, there was a negative 
drawer sign both anteriorly and posteriorly.  McMurray and 
pivot shift tests were negative.  The examiner specifically 
stated that there was no medial or lateral instability in 
either knee.  Also, on July 2004 VA examination, there was no 
crepitus or instability.  While the Veteran has reported left 
knee instability, because he is a layperson, his reports are 
not competent evidence of medical findings.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The remaining applicable diagnostic codes relating to knee 
disabilities include Code 5256 (ankylosis of the knee), Code 
5262 (impairment of the tibia and fibula), and Code 5263 (for 
genu recurvatum).  However, as there is no evidence of record 
to indicate that the Veteran has ankylosis of the knee, 
impairment of the tibia and fibula, or acquired, traumatic 
genu recurvatum on either knee, these diagnostic codes are 
also not applicable.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated. 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, on August 2001 VA examination, the 
examiner reported that the Veteran's weakness on the left 
side was confirmed by evidence of atrophy of the quadriceps.  
On July 2004 VA examination, the examiner estimated that at 
that time joint function was additionally limited by 50% with 
pain as the major limiting factor with limitation of motion 
and weakened movement.  Such limitation of function is 
accounted for by the current 10 percent rating.

In summary, a rating in excess of 10 percent for left knee 
disorder is not warranted under any of the applicable rating 
criteria at any point throughout the appeal period.  There is 
a preponderance of the evidence against this claim and it 
must be denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
other provisions of Title 38 of the Code of Federal 
Regulations, including § 3.321(b)(1), which governs 
extraschedular ratings.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1) (2008).  There has been no showing by the Veteran 
that his service-connected left knee disorder has 
necessitated frequent hospitalizations or has caused a marked 
interference with employment beyond that contemplated by the 
rating schedule or other such factors that render impractical 
the application of the standard rating criteria.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his right hip 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for a left knee 
disorder is denied.  


REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.

The Veteran is seeking increased evaluation for his service-
connected low back myofascial pain syndrome.  The Veteran's 
most recent VA examination was conducted in July 2004, in 
which forward flexion was to 80 degrees and x-rays showed 
degenerative spondylosis of the lumbar spine with 
intermittent bilateral radiculopathy symptoms.  More recent 
treatment records included a July 2005 MRI that showed mild 
degenerative disc bulge at L4-L5-S1.  The Veteran's flexion 
was decreased to 30 degrees.  He was issued a TENS unit and 
subsequently underwent physical therapy for chronic low back 
pain.  The United States Court of Appeals for Veterans Claims 
("Court") has held that a Veteran is entitled to a new VA 
examination where there is evidence that the disability has 
worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In this case, in light of recent treatment records 
suggesting that his low back disorder has worsened since the 
July 2004 examination, the Board finds that the claim must be 
remanded in order to afford the Veteran another VA 
examination to determine the current severity of his low back 
disorder.  Furthermore, while this case is in remand status, 
the AMC should obtain any additional VA treatment records not 
already associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to identify 
all medical treatment providers who have 
treated him for a left knee disorder since 
November 2006.  The RO/AMC must obtain 
complete treatment records (those not already 
in the claims folder) from all treatment 
sources identified, specifically including 
but not limited to Central Alabama Veterans 
Health Care System. 

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected low back disorder.  The 
claims folder must be provided to the 
examiner for review in conjunction with the 
examination, and the examiner must note that 
it has been reviewed.  Any tests deemed 
necessary should be conducted and all 
clinical findings should be reported in 
detail.  The examiner should also use a 
goniometer or similar device to measure the 
Veteran's range of motion in his 
thoracolumbar spine; the results must be 
recorded.  If such an instrument is not used 
in determining range of motion, the examiner 
must specifically explain why its use was not 
warranted or necessary.  The examination 
report should identify any objective evidence 
of pain and associated objective neurological 
abnormalities, to include neurological 
abnormalities in either lower extremity.  The 
examination report should also identify any 
recent incapacitating episodes that the 
Veteran has experienced in the past 12 
months, and the specific causes of such 
episodes.  The clinician should also discuss 
how the Veteran's disabilities impact his 
employment (if at all) and his activities of 
daily living.  The extent of any 
incoordination, weakened movement and excess 
fatigability on use should be described.  To 
the extent possible, the functional 
impairment due to incoordination, weakened 
movement and excess fatigability on use 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also discuss whether pain 
significantly limits the Veteran's functional 
ability during flare-ups or when the 
thoracolumbar spine is used repeatedly over a 
period of time.  Any and all opinions must be 
accompanied by a complete rationale.

3.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
provided with a Statement of the Case ("SOC") 
and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order, for further 
appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


